Citation Nr: 1816868	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-29 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert C. Brown, Attorney




WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's friend


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1990 through May 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2012 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2017.  A transcript of the proceeding is associated with the claims file. 

At the hearing, the Veteran requested that the record remain open for 60 days for the submission of additional evidence.  To date, no additional evidence has been received.

The issue of left hip impairment has been raised by the record in an October 2017 statement at the Veteran's hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for a right knee condition and for acquired psychiatric disorder/PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On October 17, 2017, prior to the promulgation of a decision in the appeal, the Board received verbal notification from the Veteran indicating his intent to withdraw his appeal of the issue of entitlement to service connection for a left knee condition.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for the left knee are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  At the October 2017 hearing, the Veteran, accompanied by his representative, verbally requested a withdrawal of his pending claim for entitlement to service connection for a left knee condition from appellate consideration.  Hence, there remain no allegations of errors of fact or law with respect to the issue of entitlement to service connection for a left knee condition.   Accordingly, the Board does not have jurisdiction to review the instant appeal, and it is therefore dismissed.

ORDER

The appeal as to the issue of entitlement to service connection for a left knee condition is dismissed.


REMAND

The Veteran contends that he is entitled to service connection for PTSD.  As set forth in a December 2012 VA examination, an August 2014 statement in support of his claim and in the October 2017 hearing testimony, his claimed in-service stressor includes rocket attacks and the threat of chemical warfare while serving in Saudi Arabia during the Persian Gulf War.  His DD Form 214 reflects that he served in Southwest Asia from November 2, 1990, to April 20, 1991.  

In adjudicating the Veteran's claim, the AOJ deferred to a December 2012 VA examiner's determination that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-IV.  The examiner did, however, find that the Veteran had a diagnosis of anxiety disorder.  In providing a nexus opinion, the examiner found that the Veteran's anxiety disorder was less likely than not directly related to his military service because the Veteran was not treated for the impairment during the military or any time after military service.  The Board finds this rationale inadequate.  

Additionally, the Veteran was diagnosed with PTSD and prescribed Sertraline, after Dr. T. L. administered a PTSD screening in April 2014.  

Before a decision can be reached on the Veteran's claim for entitlement to service connection for PTSD, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). 

Although the Veteran has been afforded VA psychiatric examinations in December 2012, an additional VA examination is needed before the Board can adjudicate his claim.  The VA examiner found that the Veteran did not have PTSD at the time of the examination.  However, post-service treatment records indicate a diagnosis of PTSD.  See e.g. April 2014 treatment record.  As such, clarification is needed as to whether the Veteran has had a diagnosis of PTSD at any time during the course of the appeal before the Board can adjudicate the Veteran's claim.  Additionally, the VA examiner should provide sufficient rationale in making a finding of whether any of the Veteran's current psychiatric disorders, to include anxiety disorder, is directly related to his military service.   Thus, on remand, the AOJ should schedule the Veteran for a VA examination to address the nature and etiology of his claimed psychiatric disorders, to include PTSD and anxiety disorder.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159 (c)(4). 

With respect to the Veteran's right knee condition, the Board acknowledges that the Veteran testified to injuring his knee while in the Army.  See October 2017 hearing testimony.  He specifically provided that he stepped off a trailer and missed the stirrup on the gate, hitting his right knee.  The Veteran testified that he was setting up shower tents, away from any military medical facilities, and could not present to sick call for this incident.  He further reported that he has experienced problems since his injury.  To date, there has been no VA examination on this issue.

Because the Veteran is competent to report symptoms of pain in his knee, the Board finds that a remand is appropriate.  On remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his alleged right knee condition.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Further, the Veteran's claim for a TDIU is inextricably intertwined with his pending claims for entitlement to service connection for a right knee condition and PTSD.  As such, the Board finds that adjudication of the claim for TDIU should be deferred pending completion of all development on and readjudication of the claims for the right knee and acquired psychiatric disorder/PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:
1.  Obtain any relevant records, to include updated VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate medical examiner to determine the nature and etiology of any acquired psychiatric disorder(s), to include PTSD and anxiety.  The claims folder, including a copy of this remand, must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail: 

(a) The examiner should clarify whether the Veteran has had a diagnosis of PTSD since May 2012. 

If a diagnosis of PTSD is not identified, the examiner should address treatment records that include a diagnosis of PTSD, such as the April 2014 diagnosis of PTSD by Dr. T. L.   

(b) If the examiner opines that the Veteran has had a diagnosis of PTSD at any time since May 2012, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it is etiologically related to his active military service, to include his service in Saudi Arabia and possible fear of hostile military or terrorist activity. 

In rendering this opinion, the examiner should specifically address the Veteran's reports that his symptoms began while serving in a combat zone in Saudi Arabia. 

The Board notes that "fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

(c) The examiner should clarify whether the Veteran's anxiety disorder, or any other acquired psychiatric disorders the examiner finds the Veteran has or has had since May 2012, is at least as likely as not  (i.e., a 50 percent or greater probability) etiologically related to his active military service.  A complete rationale should accompany this opinion that is not reliant upon the Veteran's lack of treatment history for any such diagnoses.  

A complete rationale for all opinions requested should be provided.  If the examiner cannot provide an opinion, he or she must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3.  After the development in #1 has been completed, schedule the Veteran with an appropriate medical examiner to determine the nature and etiology of any right knee condition(s).  The claims folder, including a copy of this remand, must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail: 

(a)  The examiner should identify with specificity whether the Veteran has had any right knee condition(s) since December 2013, to include whether the Veteran has arthritis of the right knee.  

(b)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right knee condition(s) was either incurred in, or is otherwise related to, the Veteran's military service?

The examiner should specifically discuss the Veteran's contention that he experienced an in-service injury where he stepped off a trailer and missed the stirrup on the gate, hitting his right knee, and his report that he has had problems with the right knee since his in-service injury.   

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

A complete rationale for all opinions requested should be provided.  If the examiner cannot provide an opinion, he or she must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4.  Then, readjudicate the appeal, to include the claim for TDIU.  If the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


